                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION


UNITED STATES OF AMERICA,                            CR. 18-50069-02-JLV

                   Plaintiff,
                                                             ORDER
      vs.

CRISTIAN HUMBERTO CASTRO DIAZ,

                   Defendants.


                                 INTRODUCTION

      A grand jury indicted Cristian Castro Diaz, together with three other

defendants, in a multiple-count indictment. (Docket 1). Mr. Castro Diaz is

charged with count I: conspiracy to distribute a controlled substance,

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846,

and count II: distribution of a controlled substance, heroin, in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846. Id.

      Pending before the court is defendant’s motion to suppress all physical

evidence and statements obtained as the result of the stop of a vehicle being

driven by the defendant. (Docket 95). The United States opposes defendant’s

motion. (Docket 116). Defendant’s suppression motion was referred to

Magistrate Judge Daneta Wollmann for a report and recommendation pursuant

to 28 U.S.C. § 636(b)(1)(B) and the court’s April 1, 2018, standing order. An

evidentiary hearing was held on March 19, 2019. (Dockets 128 & 132).
      Following post-hearing briefing, Magistrate Judge Wollmann issued an

amended report and recommendation (“R&R”). (Docket 185). The magistrate

judge recommended the defendant’s motion to suppress be granted. Id. at

p. 30. The government timely filed objections to the R&R. (Docket 187). Mr.

Castro Diaz filed a response to the government’s objections. (Docket 189).

For the reasons stated below, the government’s objections are granted in part

and denied in part.

      GOVERNMENT’S OBJECTIONS

      The government’s objections to the R&R are summarized as follows:

      1.    The government objects generally to the recommendation
            that defendant’s motion to suppress be granted.

      2.    The government objects to the citation of the testimony of
            South Dakota Division of Criminal Investigation (“DCI”)
            Special Agent (“S.A.”) Preston Palmer because he did not
            testify but rather DCI S.A. Preston Patterson testified.1

      3.    The government objects to the finding the testimony of
            Pennington County Sheriff’s Office Sergeant Casey Kenrick
            was not credible.

      4.    The government objects to the finding an alleged lane
            violation was not objectively reasonable and was an
            unconstitutional rationale for the stop.

      5.    The government objects to the finding the testimony of South
            Dakota Highway Patrol (“SDHP”) Trooper Clay Kartak was
            not credible.


      1Defendant   acknowledges this typographical error in the identification of
S.A. Preston Patterson. (Docket 189 at pp. 1-2). The court sustains the
government’s objection. S.A. Bob Palmer and S.A. Patterson both testified.
All references in this order will be to the appropriate witness.

                                        2
      6.     The government objects to the finding the alleged first
             following-too-closely violation was not objectively reasonable
             and was an unconstitutional rationale for the stop.

      7.     The government objects to the finding the alleged second
             following-too-closely violation2 was not objectively
             reasonable and was an unconstitutional rationale for the
             stop.

      8.     The government objects to the conclusion the stop of the
             defendant’s vehicle violated the Fourth Amendment.

      9.     The government objects to the conclusion the drug dog
             sweep was unconstitutional.

(Docket 187 at pp. 1-4). For these reasons, the government argues the court

should “sustain the United States’ objections to the R&R and deny the

defendant’s motion to suppress.” Id. at p. 24.

      Under the Federal Magistrate Act, 28 U.S.C. § 636(b)(1), if a party files

written objections to the magistrate judge’s proposed findings and

recommendations, the district court is required to “make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. The court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id. See also Fed. R. Crim. P. 59(b)(3). The court

completed a de novo review of those portions of the R&R to which objections


      2The  government points out the R&R incorrectly references this event as
a “lane violation,” instead of a “following too closely [violation].” (Docket 187 at
p. 16). Defendant acknowledges the R&R contained this typographical error.
(Docket 189 at p. 2). All references in this order will be to an alleged second
following-too-closely violation.

                                         3
were filed. The government’s objections will be addressed in groups deemed

most efficient.

                                   ANALYSIS

      The court completed a de novo review of the transcript of the

suppression hearing,3 the video and audio recordings (“video recording”)

produced by Trooper Kartak’s patrol car camera, the video recording of the

storage unit, and the photographs relevant to resolving the government’s

objections. (Docket 132 and suppression hearing exhibits 1-5, 7-11, 110, 112

& 113). Unless otherwise indicated, the court’s findings of fact are consistent

with the findings made by the magistrate judge.

GENERAL OBJECTIONS

      The government objects generally to the recommendation that

defendant’s motion to suppress be granted. (Docket 187 ¶ 1). “Congress has

mandated that the district court give de novo review to those portions of a

Magistrate’s report and recommendation to which objections are made.” Belk

v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994) (referencing 28 U.S.C. § 636(b)(1)).

“There is a court-created exception in some circuits: ‘[T]he district court need

not conduct de novo review when a party makes general and conclusory



      3At the government’s request, the court listened to FTR (“For The
Record”), the courtroom audio system recording of the suppression hearing at
the same time as it read the transcript of the suppression hearing. (Docket
187 at p. 23). The inflexions and cadences of witnesses’ voices did not change
the court’s findings in this order.

                                        4
objections that do not direct the court to a specific error in the magistrate

judge’s proposed findings and recommendations.’ ” Id. (citing Johnson v.

Knable, 934 F.2d 319 (4th Cir. 1991) (unpublished opinion) (citing Orpiano v.

Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982); United States v. Merz, 376 U.S.

192, 199, 84 (1964); Pendleton v. Rumsfeld, 628 F.2d 102, 105-06 (D.C. Cir.

1980)). “There is language in an Eighth Circuit case which indicates this

Circuit’s approval of such an exception.” Id. (referencing Branch v. Martin,

86 F.2d 1043 (8th Cir. 1989) (“In the present case, plaintiff's objections to the

magistrate’s factual conclusions were timely filed and specific enough to trigger

de novo review). See, e.g., Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984) (per

curiam) (no de novo review if objections are untimely or general)”). “[D]e novo

review is not required ‘when a party makes general and conclusory objections

that do not direct the court to a specific error in the magistrate judge’s

proposed findings and recommendations.’ ” Hudson v. Gammon, 46 F.3d 785,

786 (8th Cir. 1995) (citing Belk, 15 F.3d at 815) (citations omitted).

      The court will address the government’s specific objections to the R&R as

they are “certainly definite enough to require de novo review.” Id. (citing Belk,

15 F.3d at 815). The court is not compelled to evaluate the government’s

generalized and conclusory objection.

      The government’s first objection (Docket 187 ¶ 1) to the R&R is

overruled.



                                         5
FACTUAL BACKGROUND

      Neither party objected to the magistrate judge’s summary of the factual

background associated with the activities at co-defendant Cathy Well’s storage

unit off Deadwood Avenue in Rapid City, South Dakota; the activities occurring

in and around her home in Box Elder, South Dakota; or the brief activities

occurring at the Sinclair gas station. See Docket 185 at pp. 2-5. What is

significant surrounding this evidence is the magistrate judge’s finding that

throughout “this time, the two males’ identity [occupants of the Honda

Ridgeline] was still unknown to law enforcement.” Id. at p. 5. S.A. Palmer

“testified that the goal of law enforcement in stopping the vehicle ‘was to

identify the two male subjects inside the white Ridgeline.’ ” Id. (referencing

Docket 132 at p. 24:17-18). The coordinated plan of law enforcement was

“that the highway patrol [as uniformed officers] would execute a traffic stop of

the Honda Ridgeline.” Id. at p. 6.

      In preparation for attempting to identify a traffic violation by the

Ridgeline, Sergeant Kenrick, in an unmarked tan minivan, followed the vehicle

south on Highway 79 out of Rapid City. Id. At the same time, Trooper Kartak

and Trooper Griffith “positioned themselves in the median crossover of the

divided, [four]-lane Highway 79, approximately one mile south of Rapid City . . .

[with both of their patrol vehicles] parked facing north.” Id. at p. 7. Trooper

Kartak testified their parked position was at mile marker 73. (Docket 132 at

p. 134:5-6).

                                         6
      The government identified three separate traffic violations by the

Ridgeline which justified the traffic stop: (1) a lane violation; (2) a first

following-too-closely violation; and (3) a second following-too-closely violation.

(Docket 185 at pp. 10, 13 & 16). S.A. Patterson testified these traffic

violations, not the underlying drug investigation, were the justification for the

traffic stop. (Docket 132 at p. 79:9-16). The court will address the alleged

traffic violations in chronological order.

      1.     THE LANE VIOLATION

      Sergeant Kenrick testified as he followed the Ridgeline south on Highway

79, the patrol vehicles of Trooper Kartak and Trooper Griffith could be seen

ahead parked in the median crossover. (Docket 132 at p. 83:21-24). As

Sergeant Kenrick and the Ridgeline approached the median crossover, “[a]t that

point [the Ridgeline] slowed down, so [Sergeant Kenrick] had to get into the left

lane to go around him.” Id. at pp. 83:25-84:1. Sergeant Kenrick stated “it

was right around the time we went by the troopers is when I was passing the

Ridgeline.” Id. at p. 85:22-24. After passing the Ridgeline, the officer testified

he was watching the Ridgeline in the minivan’s rearview mirror. Id. at p. 88:4-

5. He estimates being “five or six car lengths ahead of” the Ridgeline when he

observed it “driving straight down the middle—over the center line” between the

two south bound lanes. Id. at pp. 84:3-5 and 88:16-7. Sergeant Kenrick

testified the driver of the Ridgeline was “looking up at his mirror back at the

troopers that we passed in the crossover[.]” Id. at p. 84:3-4. According to

                                             7
Sergeant Kenrick the “Ridgeline was in the right lane . . . it swerve[d] over into

the left lane, straddling the lane, and then back into the right lane.” Id. at

p. 92:3-5. He described the lane violation as “[t]he driver’s side, two tires, the

front and back crossed the center line, straddling it, and then went back over

into the right lane.” Id. at pp. 93:24-94:1. Sergeant Kenrick “called the

violation in and just continued at the speed limit.” Id. at p. 88:17-19.

      Although Trooper Kartak did not know where Sergeant Kenrick was when

he radioed in the lane violation, Trooper Kartak did “know that [the Ridgeline]

was headed towards [his] location.” (Docket 132 at pp. 132:24-133:3).

Trooper Kartak stated that according to the timing of the radio report from

Sergeant Kenrick the lane violation occurred prior to the Ridgeline getting to

the troopers’ location. Id. at p. 133:7-10. Trooper Kartak did not observe the

lane violation reported by Sergeant Kenrick. Id. at pp. 112:1-8. The trooper

did not see the Ridgeline commit a lane violation in the area where his patrol

vehicle was parked at the crossover. Id. at p. 133:4-5.

      Trooper Kartak testified as the Ridgeline passed his location, there was a

“cluster” of “maybe three” cars in front of the Ridgeline. Id. at pp. 128:18-

129:1. According to Trooper Kartak there was a dark, large SUV about the

same size as the Ridgeline ahead of the Ridgeline. Id. at pp. 130:7-8 and

13 and 132:4-6.

      The magistrate judge found Trooper Kartak’s testimony was “inconsistent

with Sgt. Kenrick’s testimony that the lane violation occurred as they passed

                                         8
Trooper Kartak’s location.” (Docket 185 at p. 12). “Trooper Kartak’s

description of his observations on the scene as the Honda Ridgeline reached

and passed his location renders Sgt. Kenrick’s testimony that he observed in

his rear-view mirror the Honda Ridgeline driver look up into his rear-view

mirror not credible.” Id.

      The government asserts the magistrate judge erred in finding Sergeant

Kenrick’s testimony not credible because the R&R “failed to take into account

all of the evidence presented at the evidentiary hearing.” (Docket 187 at p. 5).

Specifically, the government argues the magistrate judge failed to consider the

testimony of S.A. Patterson. While he did not observe the lane violation, S.A.

Patterson testified he “overheard the radio Sergeant Kenrick relay the traffic

violation he observed after [the Ridgeline] had passed the trooper[s’] locations,

which would have been south of the trooper[s’] locations.” Id. at p. 6

(referencing Docket 132 at p. 75:9-12). The government believes “Agent

Patterson’s testimony supports Sgt. Kenrick’s testimony, as well as the logical

conclusion that the lane violation and report of his observance happened close

in time to passing the troopers’ location.” Id. The government argues the

magistrate judge gave “[n]o explanation . . . as to why, on this particular point,

Trooper Kartak, who was in a less advantageous vantage point to observe a

lane violation, is more reliable than Sgt. Kenrick.” Id. at p. 7. The

government asserts “Trooper Kartak’s recollection of the timing of the report



                                         9
could be nothing more than an innocent misrecollection of an event occurring

almost a year before the testimony.” Id.

      South Dakota has a “practical lane statute.” State v. Hett, 834 N.W.2d

317, 320 (S.D. 2013) (internal reference omitted). That statute provides:

      On a roadway divided into lanes, a vehicle shall be driven as nearly
      as practicable entirely within a single lane and may not be moved
      from such lane until the driver has first ascertained that such
      movement can be made with safety. A violation of this section is a
      Class 2 misdemeanor.

S.D.C.L. § 32-26-6. In order to justify a traffic stop, the stop “must be

supported by probable cause or reasonable suspicion.” (Docket 185 at p. 8)

(citing United States v. Gordon, 741 F.3d 872, 876 (8th Cir. 2013)). “A traffic

stop is supported by probable cause “[a]s long as an officer objectively has a

reasonable basis for believing that the driver has breached a traffic law.” Id. at

pp. 8-9 (citing Gordon, 741 F.3d at 876; alteration in original; internal citation

omitted). Even where a traffic stop is “a pretext for [an]other investigation”

and “the traffic violation is minor,” the stop is valid. Id. at p. 9 (citing United

States v. Payne, 534 F.3d 948, 951 (8th Cir. 2008) (referencing Whren v. United

States, 517 U.S. 806, 813 (1996)). Reasonable suspicion, which is a “less-

rigorous standard” than probable cause “ ‘exists when an officer is aware of

particularized, objective facts which, taken together with rational inferences

from those facts, reasonably warrant suspicion that a crime is being

committed.’ ” Id. (citing United States v. Mosley, 878 F.3d 246, 251 (8th Cir.

2017) (internal citation omitted).

                                         10
      “It is well-settled that the test of probable cause is not the articulation of

the policeman’s subjective theory but the objective view of the facts.” United

States v. O’Connell, 841 F.2d 1408, 1419 (8th Cir. 1988) (internal citation,

quotation marks and brackets omitted; emphasis added). “Reasonable

suspicion exists when an officer is aware of particularized, objective facts which,

taken together with rational inferences from those facts, reasonably warrant

suspicion that a crime is being committed.” Id. (internal citation and

quotation marks omitted; emphasis added). “The existence of reasonable

suspicion involves the application of law to facts[.]” United States v. Robinson,

119 F.3d 663, 666 (8th Cir. 1997) (emphasis added). “In short, the

government must point to specific, articulable facts that reasonably suggest a

crime.” United States v. Bustos-Torres, 396 F.3d 935, 942 (8th Cir. 2005).

      The court agrees with the magistrate judge’s analysis that Sergeant

Kenrick’s testimony cannot be considered in a vacuum. (Docket 185 at p. 11).

Trooper Kartak was stationary, waiting for the Ridgeline to travel south to the

trooper’s location. The trooper is very clear that the radio transmission from

Sergeant Kenrick occurred sometime before the Ridgeline got to the crossover

location. It is not just the fact that Trooper Kartak did not observe a lane

violation but also the fact he vividly remembers the timing of the transmission

which make the testimony irreconcilable. Because Sergeant Kenrick’s

testimony is inconsistent with the testimony of Trooper Kartak, which clearly

contradicts Sergeant Kenrick’s testimony, the court finds the sergeant’s

                                         11
testimony not credible.4 Sergeant Kenrick’s testimony is not factually,

objectively reasonable.

      The government failed to present evidence to objectively prove that

Sergeant Kenrick had probable cause or reasonable suspicion to ask Trooper

Kartak to stop the Ridgeline based on the alleged lane violation. O’Connell,

841 F.2d at 1419; Robinson, 119 F.3d at 666; Bustos-Torres, 396 F.3d at 942.

The court adopts the magistrate judge’s finding that Sergeant Kenrick’s

“conclusion that a lane violation occurred was not objectively reasonable; and

therefore, the stop based on this rationale was unconstitutional.” (Docket 185

at p. 13).

      The government’s objections (Docket 187 ¶¶ 3 & 4) are overruled.

      2.     THE FIRST FOLLOWING-TOO-CLOSELY VIOLATION

      Trooper Kartak testified that “[r]ight as the [Ridgeline] was passing [his

stationary position] it was following another vehicle too closely.” (Docket 132

at p. 112:11-13). The trooper testified the Ridgeline “was less than three

seconds behind” a dark, large SUV. Id. at pp. 130:7-8, 13 & 15-18 and 132:4-

6. When asked the distance between the two vehicles, Trooper Kartak was

unable to give “an exact distance in feet[,] [b]ut it’s going to be, I would say, a


      4The  magistrate judge filed an amended R&R to specifically clarify that
none of the testifying officers “made any intentional misrepresentations during
their testimony. . . . The court simply finds that the three versions of facts . . .
regarding the alleged traffic violations to be irreconcilable with each other and
unreliable, and therefore, not credible.” (Docket 185 at p. 11 n.4). The court
adopts the magistrate judge’s characterization of the testimony.

                                         12
car length and a half.” Id. at p. 131:11-12. His use of the phrase “car length”

was based on “[t]he vehicle in front of the Honda. . . . Maybe the same size [as

the Ridgeline].” Id. at pp. 132:17-19 and 132:6. Trooper Kartak never

testified as to the Ridgeline’s speed when it passed the trooper’s location. See

id. at pp. 107-144.

      Trooper Kartak left the crossover and followed the Ridgeline south on

Highway 79. The speed limit in this portion of the highway was 65 miles per

hour (“m.p.h.”). Id. at p. 143:22. As the trooper followed the Ridgeline, his

patrol car was traveling 61 m.p.h. and was neither gaining on nor falling

further behind the Ridgeline. Id. at p. 144:10-21.

      Sergeant Kenrick testified as his minivan and the Ridgeline approached

the area where the two troopers were in the crossover, the Ridgeline “slowed

down, so [Sergeant Kenrick] had to get into the left lane to go around him.” Id.

at pp. 83:25-84:1. Sergeant Kenrick stated “it was right around the time we

went by the troopers is when I was passing the Ridgeline.” Id. at p. 85:22-24.

During cross-examination, the officer testified the Ridgeline “slammed on the

brakes because he saw law enforcement there, and [Sergeant Kenrick] went

around him.” Id. at p. 86:22-24. Sergeant Kenrick testified traffic in the area

was “[i]ntermittent . . . [but he did not] recall any bunches of traffic.” Id. at

p. 87:1 and 12-15.




                                         13
      Trooper Griffith’s report, when writing about the behavior of the

Ridgeline as it passed the troopers in the crossover, reflects “Castro5 hit his

brakes after passing, despite being below the speed limit and no other vehicle

or obstruction nearby.” Id. at pp. 168:24-169:3. When asked about this

statement, Trooper Griffith stated that what he meant was “there was no other

traffic close by, meaning not traffic close enough that [the driver of the

Ridgeline] would need to hit his brakes to avoid a collision.” Id. at p. 168:12-

14. Trooper Griffith was never asked if a following-too-closely violation

occurred. See id. at pp. 146-183.

      The magistrate judge found the testimony of both Sergeant Kenrick and

Trooper Griffith irreconcilable with the testimony of Trooper Kartak. The

magistrate judge concluded their testimony “renders Trooper Kartak’s

testimony not credible as it pertains to the first alleged violation of following too

closely at the location where the Honda Ridgeline passed the parked troopers.”

(Docket 185 at p. 15).

      The government objects to this finding. It asserts “[t]he R&R’s analysis

presumes the lane violation observed by Sgt. Kenrick and the following-too-

closely violation observed by Trooper Kartak happened at the exact location

and time, i.e., that only one of the violations could have occurred.” (Docket

187 at p. 13). The government argues “Trooper Kartak testified to observing


      5It is undisputed that law enforcement did not know the name of the
driver of the Ridgeline until after the traffic stop.

                                         14
the following-too-closely violation just before the defendant passed his location.

Sgt. Kenrick . . . called in the lane violation just after passing the troopers’

location.” Id. (emphasis in original).

      South Dakota’s following-too-closely statute provides:

      The driver of a motor vehicle may not follow another vehicle more
      closely than is reasonable and prudent, having due regard for the
      speed of such vehicles and the traffic upon and condition of the
      highway. A violation of this section is a Class 2 misdemeanor.

S.D.C.L. § 32-26-40.

      Trooper Kartak’s testimony defies logic. At one point he testified the

distance between the Ridgeline and the SUV was only 1½ car lengths, yet he

estimated the time between the two vehicles was less than three seconds. A

Ridgeline is approximately 210 inches in length.6 If the Ridgeline and SUV

were only 1½ car lengths apart, they would be separated by only 26.25 feet.7

If the Ridgeline was traveling 55 m.p.h., it would travel 80.6 feet per second.8

In two seconds the vehicles’ spacing would be 161.2 feet apart and at three

seconds 241.8 feet apart. If the Ridgeline was traveling 60 m.p.h., it would

travel 88 feet per second.9 In two seconds the vehicles’ spacing would be 176


      6See https://owners.honda.com/vehicles/information/2018/
Ridgeline/specs#mid^YK2F2JEW. Last visited January 7, 2020.

      7210   inches x 1.5 ÷ 12 inches per foot = 26.25 feet.

      8Seehttps://www.calculateme.com/speed/miles-per-hour/to-feet-per-
second/55. Last visited January 7, 2020.

      9Seehttps://www.calculateme.com/speed/miles-per-hour/to-feet-per-
second/60. Last visited January 7, 2020.

                                         15
feet and in three second the spacing of the vehicles would be 264 feet. None of

these calculations can be reconciled with Trooper Kartak’s testimony.

      Trooper Kartak’s subjective opinion is contradicted by Sergeant Kenrick

and Trooper Griffith. There is an absence of evidence the Ridgeline was not

traveling in a “reasonable and prudent” manner giving “due regard for the

speed of such vehicles and the traffic upon and condition of the highway.”

S.D.C.L. § 32-26-40.

      It must be noted Trooper Kartak did not radio the law enforcement team

that he had observed this alleged following-too-closely violation. Rather, he

continued to follow the Ridgeline approximately four miles before activating his

patrol vehicle’s light bar system which engaged the vehicle’s video camera

system.10 Trooper Kartak’s testimony is not factually, objectively reasonable.

      The government failed to present evidence to objectively prove that

Trooper Kartak had probable cause or reasonable suspicion to stop the

Ridgeline based on the alleged first following-too-closely violation. O’Connell,

841 F.2d at 1419; Robinson, 119 F.3d at 666; Bustos-Torres, 396 F.3d at 942.

The court adopts the magistrate judge’s finding “that it was not objectively




      10According    to Trooper Kartak “[o]nce you hit the switch to activate the
lights . . . the video will pick up 30 seconds before when you actually hit the
switch.” (Docket 132 at p. 113:11-12). The court notes the vehicles traveled
appropriately ½ mile after the video camera began recording and before the
alleged violation at the bridge. See Exhibit 5 at 9:12:34-9:13:11. The traffic
stop occurred at mile marker 68. (Docket 132 at p. 134:6-7).

                                        16
reasonable to conclude that a following too closely violation occurred at the

location where the Honda Ridgeline passed the parked troopers. Therefore,

the stop based on this rationale is unconstitutional.” (Docket 185 at p. 13).

      The government’s objections (Docket 187 ¶¶ 5 & 6) are overruled.

      3.     THE SECOND FOLLOWING-TOO-CLOSELY VIOLATION

      After the Ridgeline passed the immediate area of the parked patrol cars,

Trooper Kartak and Trooper Griffith fell in line to follow the vehicle. (Docket

185 at p. 16). Traveling southbound behind the Ridgeline for approximately

five miles, Trooper Kartak testified he observed the Ridgeline “was still following

the vehicle a little too close. So [he] continued to follow the vehicle

southbound[.]” (Docket 132 at p. 112:15-18). The officer stated “[t]here was

a chance as I was headed southbound, and it was following [the SUV] too

close.” Id. at p. 116:8-10. Trooper Kartak indicated this second following-

too-closely violation was captured on video. Id. at p. 116:11-13 (referencing

exhibit 5). He stated, “I believe it [the violation] was right next to this bridge

[shown on the video recording].” Id. at p. 116:21. He isolated the violation as

occurring at about 9:13:11 on the video recording. Id. at

p. 116:23-25. Even though he could not see the vehicle ahead of the Ridgeline

and the SUV is not shown in the video recording, he agreed with the prosecutor

that the shadow of the Ridgeline and the shadow of the vehicle in front of it

confirmed the traffic violation. Id. at p. 117:1-6. Trooper Kartak

acknowledged that while out on the highway he could not see the vehicle in

                                         17
front of the Ridgeline but he “knew there was another vehicle in front of [the

Ridgeline]. . . . [But he could] [n]ot clearly [see it].” Id. at p. 136:6-11. When

asked if he could state the distance between the vehicles, the trooper answered

“[n]o.” Id. at pp. 136:23-137:2. His only justification for his opinion the

vehicle ahead of the Ridgeline was “in close proximity” was he could not see

“anything of it, just because it’s too close to the Honda.” Id. at p. 137:6-8.

When specifically asked how far in front of the Ridgeline was the other car at

9:13:35, the officer stated “[t]wenty yards, maybe. . . . Just by guessing

distance.” Id. at pp. 139:25-140:4. Trooper Kartak was not monitoring the

speed of the Ridgeline. Id. at p. 141:1-2. “At 9:13:54 a.m., Trooper Kartak

activated his emergency light and initiated the traffic stop.” (Docket 185 at

p. 16) (referencing Docket 132 at p. 117:19-24; Exhibit 5).

      Trooper Griffith was following behind Trooper Kartak’s vehicle at an

estimated distance of “50 yards or so, maybe.” (Docket 132 at p. 169:11-14).

By watching the video recording, Trooper Griffith guessed Trooper Kartak was

“within a quarter mile of” the Ridgeline. Id. at p. 169:22-23. Trooper Griffith

was unable to convert a quarter mile into feet.11 Id. at p. 169:24-25.

      From approximately 1,470 feet12 behind the Ridgeline, Trooper Griffith

“was thinking to [himself] [the Ridge is] following too close.” Id. at



      11One   mile = 5,280 feet ÷ 4 = 1,320 feet in a quarter mile.

      121320   feet + (50 yards x 3 feet) = 1,470 feet.

                                          18
p. 170:15-16. However, Trooper Griffith could not articulate any objective

factors which supported his subjective impression. See id. at pp. 152:11-

154:25; 170:19-171:25 and 182:21-183:1. At best, the officer found the video

recording from Trooper Kartak’s patrol car offered a better view because “it’s

easier to see than when I was in my patrol car, because there was a car

between me and them.” Id. at p. 153:20-22. Without guessing, Trooper

Kartak was unable to state the distance between the Ridgeline and the vehicle

in front of it at the time of the alleged second following-too-closely violation.

Id. at pp. 136:23-137:2.

      The trooper’s video recording provides no objective evidence to support

Trooper Kartak’s testimony. The road was straight and dry. Exhibit 5 at

9:13:05-9:13:13. As the Ridgeline and the two vehicles in front of it

approached and crossed over the bridge where Trooper Kartak testified the

violation occurred, neither of the two lead vehicles are visible. Id. According

to the system in Trooper Kartak’s patrol car, his vehicle, the Ridgeline and the

two cars in front of it were all maintaining a speed of between 62-63 m.p.h.

Id. The trooper’s testimony “I know [the Ridgeline] is in close proximity [of the

vehicle in front of the Ridgeline] because I can’t see anything of [the vehicle in

front of the Ridgeline], just because [the vehicle in front of the Ridgeline] is too

close to the Honda” is not objectively reasonable. Id. at p. 137:6-8.

      The government failed to present evidence to objectively prove that

Trooper Kartak had probable cause or reasonable suspicion to stop the

                                         19
Ridgeline based on the alleged second following-too-closely violation.

O’Connell, 841 F.2d at 1419; Robinson, 119 F.3d at 666; Bustos-Torres, 396

F.3d at 942. While the magistrate judge only made one comment about

Trooper Kartak’s own skepticism about the strength of his testimony, the court

finds both Trooper Kartak and Trooper Griffith failed to articulate any

observations which would support their subjective opinions about this alleged

violation. Just because a law enforcement officer says a violation occurred

does not satisfy the reasonable suspicion standard when the opinion is not

supported by objective evidence. O’Connell, 841 F.2d at 1419 (“the test of

probable cause is not the articulation of the policeman’s subjective theory but

the objective view of the facts.”)

         The court adopts the magistrate judge’s finding that “[t]he driving

conditions were excellent and there is no objective evidence to support Trooper

Kartak[’s] and Trooper Griffith’s conclusion[s] that the Honda Ridgeline was

following too closely.” (Docket 185 at p. 18).     The court agrees with the

magistrate judge’s finding the troopers’ “unsupported conclusion that the

Honda Ridgeline was following too closely, absent any objective supporting

facts, is not factually reasonable or an objectively reasonable application of the

law. Therefore, the stop based on this rationale was unconstitutional.” Id. at

p. 19.

         The government’s objections (Docket 187 ¶¶ 7-11) are overruled.



                                          20
      4.    COLLECTIVE KNOWLEDGE

      While the magistrate judge was never asked to evaluate the collective

knowledge of Sergeant Kenrick and Trooper Kartak, the government asks the

court to do so. (Docket 187 at pp. 18-19). The government argues because

Sergeant Kenrick radioed he observed a traffic violation by the Honda

Ridgeline, Trooper Kartak “had a ‘reasonable basis for believing that the driver

breached a traffic law’ based on that relayed information, even if it was a

mistake.” Id. at p. 18 (citing Gordon, 741 F.3d at 876). The government

asserts Trooper Kartak could “rely on information provided by other officers . . .

to provide justification for [the] stop.” Id. (citing Robinson, 119 F.3d at 666-

67; referencing United States v. Frasher, 632 F.3d 450, 453 (8th Cir. 2011);

United States v. Thomas, 249 F.3d 725, 728 (8th Cir. 2001)).

      It is undisputed Trooper Kartak did not rely on Sergeant Kenrick’s radio

transmission in performing the traffic stop nearly five miles later. Trooper

Kartak’s actions lead the court to conclude if he intended to use the

information conveyed from Sergeant Kenrick, the trooper would have initiated a

traffic stop shortly after the Ridgeline passed the crossover. That did not

happen. Instead, Trooper Kartak followed the Ridgeline at least four miles

before initiating the stop based on his subjective opinion the second following-

too-closely violation had occurred. The government failed to present any

evidence which would support application of the collective knowledge doctrine.

Robinson, 119 F.3d at 666-67.

                                        21
      The government’s objection (Docket 187 at pp. 18-19) is overruled.

      5.      DRUG INVESTIGATION

      Having concluded “no factually reasonable or objectively reasonable

application of the traffic law permitted the warrantless stop,” the magistrate

judge performed an evaluation of the stop under Terry v. Ohio, 392 U.S. 1

(1968). (Docket 185 at pp. 19-20). The magistrate judge found the

government presented the following evidence regarding co-defendant Cathy

Well’s drug trafficking activities.

      [L]aw enforcement conducted two controlled purchases of narcotics
      from Cathy Wells at her storage unit on Deadwood Avenue. 13
      Confidential informants believed that Cathy Wells’ supply of drugs
      was obtained from Colorado. Law enforcement had gathered
      detailed information on Cathy Wells, including the following: her
      former and current residences, her vehicles, real time tracking of
      her red Tahoe, her storage unit number, and her association with
      suspected drug co-conspirator, Bryaunah Stewart.

Id. at p. 21. All law enforcement knew about the occupants of the Ridgeline

was the following:

      1.      The Ridgeline “had Colorado dealer plates[.]” Id. at p. 21;

      2.      The Ridgeline went to the storage unit on Deadwood Avenue.
              Id.;

      3.      The Ridgeline passenger “exited the vehicle carrying a red
              and white T-Mobile bag.” Id.;




      13The magistrate judge concluded these purchases occurred prior to April
25, 2018, the date of the traffic stop. (Docket 185 at p. 25).


                                        22
      4.    Together with the driver of the red Tahoe14 the Ridgeline
            passenger entered the storage unit “and remained inside for
            approximately nine minutes[.]” Id.;

      5.    The Ridgeline followed the Tahoe to Ms. Wells’ residences in
            Box Elder, South Dakota, and stayed “there for a few
            minutes where the only activity observed was [a man]
            opening the hood of a white Mazda belonging to Cathy
            Wells[.]” Id.

      6.    The Ridgeline “left [the area], filled up with gas, and headed
            south on Hwy 79, a common route used to travel to
            Colorado.” Id.

      The magistrate judge found law enforcement could not determine which

storage unit the two people entered, “as the exterior door led to a hallway

leading to multiple individual storage units.” Id. at p. 22. The evidence

established that the officers “did not observe any narcotics or money changing

hands.” Id. “Law enforcement did not know the identity of the occupants of

the Honda Ridgeline. In fact, their objective in conducting the traffic stop was

to identify the two male subjects.” Id. The magistrate judge found:

      The only evidence offered to support the belief that the Honda
      Ridgeline had any connection to illegal activity, was that the vehicle
      had Colorado plates, the unknown occupants met with an
      unidentified person driving a vehicle belonging to a known narcotics
      trafficker (who was believed to obtain her drug supply from
      Colorado) at a location where prior controlled narcotics transactions
      were made, and the unidentified trio then spent a short period of
      time at Cathy Wells’ residences.


      14Although   law enforcement did not know it was Ms. Well while viewing
the live surveillance video of the Deadwood Avenue storage unit, they were able
to confirm Ms. Wells as the driver of the Tahoe when the vehicle was at her Box
Elder residence, before the Ridgeline was ultimately stopped. (Docket 132 at
p. 24:4-6).

                                       23
Id. at p. 25. Based on the evidence presented, the magistrate judge concluded

law enforcement “did not have reasonable suspicion that the defendant or his

passenger were engaged in criminal activity at the time when their vehicle was

stopped[.]” Id. at p. 27.

      The government objects to this finding by claiming the magistrate judge

failed to consider other relevant conduct, namely:

      1.     Law enforcement observed nothing in the Ridgeline
             passenger’s hands when he exited the Deadwood Avenue
             storage unit; and

      2.     A law enforcement tracking device indicated Ms. Wells’ Tahoe
             was parked at a hotel the previous night.

(Docket 187 at p. 19). The government argues the fact the Tahoe was at a

hotel the night before indicated Ms. Wells “could be meeting with her

suppliers.” Id. The government points out S.A. Palmer found the fact the

Tahoe was at the hotel all night “unusual.” Id. “When all this evidence is

considered together, in totality,” the government submits “there was reasonable

suspicion to stop the [Ridgeline].” Id. at p. 20. The government believes

“there are ‘particularized, objective facts that lead to a rational inference that a

crime’ was both being committed and had been committed.” Id. (citing United

States v. Gannon, 531 F.3d 657, 661 (8th Cir. 2008) (emphasis omitted)

(quoting United States v. Hernandez-Hernandez, 327 F.3d 703, 706 (8th Cir.

2003)).




                                         24
         The assessment of the totality of the circumstances to “yield a

particularized suspicion contains two elements, each of which must be present

before a stop is permissible.” United States v. Cortez, 449 U.S. 411, 418

(1981). “First, the assessment must be based upon all the circumstances.

The analysis proceeds with various objective observations . . . and

consideration of the modes or patterns of operation of certain kinds of

lawbreakers.” Id. With this information “a trained officer draws inferences

and makes deductions—inferences and deductions that might well elude an

untrained person.” Id. The collected evidence “must be seen and weighed not

in terms of library analysis by scholars, but as understood by those versed in

the field of law enforcement.” Id. “The second element . . . must raise a

suspicion that the particular individual being stopped is engaged in

wrongdoing.” Id.

         There is no evidence the Ridgeline or its two occupants were at the hotel

where the Tahoe was parked the night before. The fact the Tahoe, and

presumedly Ms. Wells, spent the night at the hotel does not logically extend to

the government’s speculation she could have been meeting with her suppliers.

There is no evidence a Colorado drug supplier spent the entire night with one

of his or her distributors, Ms. Wells. There is no evidence which supports an

officer’s suspicion that some criminal conduct must be in the making at the

hotel.



                                          25
      The government’s argument the Ridgeline passenger took a red and white

bag into the Deadwood Avenue storage unit but came out nine minutes later

without the bag leads to an equally unconvincing inference. Even if there is

an inference Ms. Wells and this man went to her storage unit to drop off drugs,

there is no evidence of money exchanging hands. By S.A. Palmer’s own

observations, the man came out empty handed. No envelope, no satchel, no

briefcase, no bag.

      The court concludes as a matter of law that law enforcement could not

have “reasonably suspected” the occupants of the Ridgeline “on the basis of

these observed circumstances.” Reid v. Georgia, 448 U.S. 438, 441 (1980).

“The other circumstances describe a very large category of presumably

innocent travelers, who would be subject to virtually random seizures were the

Court to conclude that as little foundation as there was in this case could

justify a seizure.” Id. The United States Court of Appeals for the Eighth

Circuit cautions district courts from finding criminality based on an

individual’s association with an alleged drug trafficker. See United States v.

Lopez-Zuniga, 909 F.3d 906, 909-10 (8th Cir. 2018), cert. denied, 139 S. Ct.

2648, 204 L. Ed. 2d 292 (2019) (The search warrant “affidavit does not connect

Lopez-Zuniga to any of Garcia-Jimenez’s suspected illicit activities. As the

magistrate judge in this case said, if this amounts to probable cause, ‘then

anyone who drops a drug trafficker off at the trafficker’s residence and travels



                                       26
with the trafficker for innocent activity, such as the trafficker’s grandmother or

mere acquaintance, would be subject to search.’ We agree[.]”).

      “The scheme of the Fourth Amendment becomes meaningful only when it

is assured that at some point the conduct of those charged with enforcing the

laws can be subjected to the more detached, neutral scrutiny of a judge who

must evaluate the reasonableness of a particular . . . seizure in light of the

particular circumstances.” Terry, 392 U.S. at 21. “[I]n making that

assessment it is imperative that the facts be judged against an objective

standard . . . .” Id. “The existence of reasonable suspicion involves the

application of law to facts[.]” Robinson, 119 F.3d at 666.

      The evidence presented by the government does not raise a reasonable

suspicion the occupants of the Ridgeline were “engaged in wrongdoing.”

Cortez, 449 U.S. at 418. To permit a stop of the Ridgeline under the facts of

this case would violate “the central teaching of this Court’s Fourth Amendment

jurisprudence.” Id. (emphasis omitted) (citing Terry, 392 U.S. at 21 n.18).

      The government’s objections (Docket 187 ¶¶ 12 & 13) are overruled.

      6.    DRUG DOG SWEEP

      The government’s last objection opposes “[t]he magistrate judge’s

conclusion that ‘because the traffic stop was unconstitutional, the subsequent

drug dog sweep is likewise unconstitutional.’ ” (Docket 187 ¶ 14) (referencing

Docket 185 at p. 29). The government offers no factual argument or case

authority in support of this objection.

                                          27
         The magistrate judge properly considered the criteria established in

Wong Sun v. United States, 371 U.S. 471, 487-88 (1963), to conclude that all

evidence discovered after the unconstitutional stop should be suppressed.

(Docket 185 at pp. 27-30). But for the unconstitutional stop, “the evidence

[derived from the drug dog sweep] would not have been discovered[.]” Id. at

p. 29.

         The government failed to offer any evidence to show a valid separation

between the unconstitutional stop and the drug dog sweep. See Brown v.

Illinois, 422 U.S. 590, 603–04 (1975) (“The Miranda15 warnings are an

important factor, to be sure, in determining whether the confession is obtained

by exploitation of an illegal arrest. But they are not the only factor to be

considered. The temporal proximity of the arrest and the confession, the

presence of intervening circumstances, . . . and, particularly, the purpose and

flagrancy of the official misconduct are all relevant.”) (referencing Johnson v.

Louisiana, 406 U.S. 356, 365 (1972); and Wong Sun, 371 U.S. at 491). “And

the burden of showing admissibility rests, of course, on the prosecution.” Id.

at 604.

         The court adopts the magistrate judge’s analysis and conclusion “that

the taint of the Fourth Amendment violation had not been purged and all

evidence deriving from the traffic stop must be suppressed.” (Docket 185 at



          Miranda v. Arizona, 86 S. Ct. 1602 (1966).
         15



                                         28
p. 30) (referencing Wong Sun, 371 U.S. at 488; United States v. Guevara-

Martinez, 262 F.3d 751, 755-56 (8th Cir. 2001) (“We conclude that officers

obtained Guevara–Martinez’s fingerprints by exploiting his unlawful detention,

instead of by means sufficient to have purged the taint of the initial illegality.

. . . Under these circumstances, we believe that suppressing the fingerprint

evidence will achieve a deterrent effect.”). All evidence derived from this

unconstitutional traffic stop is suppressed.

      The government’s objection (Docket 187 ¶ 14) is overruled.

                                       ORDER

      Based on the above analysis, it is

      ORDERED that government’s objections to the report and

recommendation (Docket 187) are granted in part and denied in part consistent

with this order.

      IT IS FURTHER ORDERED that the report and recommendation (Docket

185) is adopted consistent with this order.

      IT IS FURTHER ORDERED that defendant’s motion to suppress (Docket

95) is granted.

      Dated January 27, 2020.

                                BY THE COURT:

                                /s/   Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE



                                          29
